Citation Nr: 1456276	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent for service-connected chronic bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA compensation examination for rating purposes regarding his chronic bronchitis was performed in December 2011.  In October 2014, the Veteran testified before the Board that his symptoms, shortness of breath and coughing, have gotten worse since his 2011 examination.  Additionally, the Veteran's examination used pulmonary function test results from March 2012, over two years ago.  Consequently, the Veteran must be provided new a new VA examination to determine the current severity of his chronic bronchitis disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The most recent VA treatment records in the virtual claims file are dated January 12, 2010.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all the Veteran's VA treatment records dated from January 13, 2010 to present.
2. Request that the Veteran provide the names and addresses of all medical providers who have records regarding his treatment for his bronchitis disability which have not already been associated with the claims file.  After the Veteran has signed any appropriate releases, obtain and associate with the claims file all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3. When the above action has been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his bronchitis.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.

All necessary tests should be completed, to include pulmonary function tests.  All findings should be reported in detail.  The pulmonary function test should contain the full range of results necessary to rate the disability under the Diagnostic Code (FEV-1, FVC, DLCO, FEV-1/FEV).  The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, episodes of acute respiratory failure, or the use of outpatient oxygen therapy should also be documented.

4. Then readjudicate the Veteran's bronchitis claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




